Appeal by an employer and insurance carrier from a decision and award to claimant made by the Workmen’s Compensation Board, with lien in favor of the respondent State hospital for the treatment and maintenance therein of an injured employee who, rendered incompetent as a result of compensable injuries, was consequently committed to said hospital. The award is resisted upon the ground that the board was without jurisdiction to make it because (1) of the absence of proof of medical treatment, and (2) the treatment charged was not contracted by the injured employee. Neither ground is tenable. The award is authorized by section 13-a of the Workmen’s Compensation Law, as amended by chapter 663 of the Laws of 1944. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.